Title: From George Washington to the U.S. Senate, 8 June 1795
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States June 8th 1795.
          
          In pursuance of my nomination of John Jay as Envoy Extraordinary to his britannic majesty, on the 16th day of April 1794, and of the advice and consent of the Senate thereto on the 19th, a negotiation was opened in London. On the 7th of March 1795, the treaty resulting therefrom was delivered to the Secretary of State. I now transmit to the Senate that treaty, and other documents connected with it. They will therefore in their wisdom decide, whether they will advise and consent that the said treaty be made between the United States and his britannic majesty.
          
            Go: Washington
          
        